Case 5:16-cv-10444-JEL-MKM ECF No. 1110 filed 04/24/20   PageID.27553   Page 1 of 4




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


   In re Flint Water Cases.               Judith E. Levy
                                          United States District Judge
   ________________________________/

   This Order Relates To:

   ALL CASES

   ________________________________/

     AGENDA AND NOTICE FOR VIDEO CONFERENCE TO BE
                 HELD ON APRIL 29, 2020

        The Court will hold a Zoom video conference on Wednesday, April

  29, 2020 at 2:00pm regarding discovery and other case management-

  related     issues.    The      Zoom      link    is     available      here:

  https://us02web.zoom.us/j/86116240665?pwd=S1drQ0dGdDk4a1Q5VEl6

  dlBqckhoUT09. Meeting ID: 861 1624 0665; Password: 645089.

  The hearing will address the following issues:

     (1) The Court will address Interim Co-Lead Class Counsel’s motion to

        amend the Second Amended Case Management Order. (ECF No.

        1108.) No further briefing or responses may be filed.
Case 5:16-cv-10444-JEL-MKM ECF No. 1110 filed 04/24/20   PageID.27554   Page 2 of 4




     (2) The VNA Defendants and Interim Co-Liaison Counsel request to

        discuss disputes regarding the production of investigative subpoena

        transcripts and related documents produced in connection with the

        State of Michigan’s Flint Water investigation. The Court will

        address an approach to resolving this issue and the MDEQ and City

        Defendants’ pending motions for protective orders (ECF Nos. 1079,

        1080). Oral argument will not be needed, as Court will only focus

        on how the issue will be resolved.

        The following is a reminder of your responsibilities and Judge

  Levy’s policy concerning virtual court proceedings.

  Technical Responsibilities:
     The Court will not provide technical assistance for testing or
       troubleshooting. Additionally, the Court will not provide time
       during the proceeding to troubleshoot issues.
     Participants should take time prior to the call to become familiar
       with Zoom. Make sure your device is working properly.
     Directions, tutorials, and technical support to test your device and
       network prior to the proceeding can be found at Zoom.us.
      Participants should use a good LAN, WiFi, or substantial LTE
        connection to ensure a quality call. (Note: mobile data users may
        incur cellular carrier charges which are the responsibility of the
        participant.)

  Judge Levy’s Policy:



                                       2
Case 5:16-cv-10444-JEL-MKM ECF No. 1110 filed 04/24/20   PageID.27555   Page 3 of 4




      If the hearing is an in-court proceeding, it will be considered the
       same as the courtroom. If the hearing is on the record, then a court
       reporter will be present. This hearing will not be on the record.
      No audio or other recordings of the proceeding are permitted.
      Appropriate conduct is always required. Please be courteous and
       patient.
      Please take care to mute your sound when you are not speaking so
       as to eliminate background noise for the court reporter and
       participants.

  Best practices for video proceedings:
     Use your full name in the display portion of the video window, if
       applicable. This helps the reporter to identify who is speaking.
     Mute when not speaking to eliminate background noise (e.g., dog
       barking, kids playing, sirens, etc). This will help prevent
       interruptions and improve the quality of the audio for the Court
       Reporter.
     Unmute only when necessary to speak. For Zoom, use the space bar
       to temporarily unmute when saying something brief.
     Avoid rustling papers and other extraneous sounds, such as audible
       email notifications while unmuted.
     Speak one at a time. Just like in the courtroom, interrupting can
       render both speakers unintelligible.
     When speaking, try to look directly at the camera, not at the screen.
     Position the camera at eye level or slightly above eye level.
     Be mindful of what is behind you. A solid neutral wall is ideal.
     Have proper lighting. Avoid having light behind you, such as a
       window, or directly overhead. Ideally, position a lamp, or sit facing
       a window, where light is directly on your face.
        IT IS SO ORDERED.

  Dated: April 24, 2020                    s/Judith E. Levy
  Ann Arbor, Michigan                      JUDITH E. LEVY

                                       3
Case 5:16-cv-10444-JEL-MKM ECF No. 1110 filed 04/24/20   PageID.27556   Page 4 of 4




                                           United States District Judge

                       CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was served
  upon counsel of record and any unrepresented parties via the Court’s
  ECF System to their respective email or First Class U.S. mail addresses
  disclosed on the Notice of Electronic Filing on April 24, 2020.

                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                       4
